Citation Nr: 1632996	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  14-28 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Entitlement to an earlier effective date for the award of service connection for an acquired psychiatric disability.

2.  Entitlement to an earlier effective date for the grant of a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United State Army from April 1973 to April 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2013 rating decision of the Buffalo, New York Regional Office (RO) of the Department of Veterans Affairs (VA).  This case is now under the jurisdiction of the Montgomery, Alabama RO.

In August 2015, the Veteran presented sworn testimony during a Travel Board hearing in Montgomery, Alabama, which was presided over by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

FINDINGS OF FACT

1.  In a July 2010 rating decision, the RO denied the Veteran's claim of entitlement to an earlier effective date for a TDIU.  Notice of the decision was provided in August 2010. The Veteran did not appeal.

2.  In an October 2006 rating decision, the RO awarded a service connection for an acquired psychiatric disability, effective June 28, 2006.  Notice of the decision was provided in October 2006. The Veteran did not appeal the effective date.

3.  In a September 2009 rating decision, the RO awarded an increased evaluation for the Veteran's service connected acquired psychiatric disability, effective May 20, 2008.  Notice of the decision was provided in September 2009.

4. The Veteran submitted a May 2010 statement that he had filed a claim for an earlier effective date and was drawing 100 percent disability. This statement does not identify what rating decision or assigned effective date is being challenged.

5. The Veteran failed to respond to the RO's June 2010 letter seeking clarification as to what rating decision and assigned effective date, if any, he was challenging in his May 2010 statement.

6. No appeal was taken as to the assigned effective date of May 20, 2008, for the award of a 70 percent evaluation for anxiety in the September 2009 rating decision.


CONCLUSIONS OF LAW

1.  The Veteran's inferred claim from January 6, 2012 for an earlier effective date for the award of a TDIU seeks effective dates for benefits in a manner not authorized by law.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104(a) (2015); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

2.  The Veteran's inferred claim from January 6, 2012 for an earlier effective date for the award of a TDIU seeks effective dates for benefits in a manner not authorized by law.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104(a) (2015); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In the instant case, the facts are not in dispute.  Resolution of the Veteran's appeal is dependent on the United States Court of Appeals for Veterans Claims' (Court) interpretation of the law and regulations pertaining to claims for VA benefits.  There is no possibility that any additional notice or development would aid the Veteran in substantiating his claim.  Thus, any deficiency of notice or of the duty to assist constitutes harmless error.  See 38 U.S.C.A. § 5103A; Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).  See also VAOPGCPREC 2-2004 (interpreting that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).

Analysis

In October 2006, the RO awarded service connection for an acquired psychiatric disability effective June 28, 2006.  That same month, the Veteran was informed in writing of the rating decision and his appellate rights.  He did not submit an appeal challenging the effective date assigned for the award of service connection.  38 C.F.R. § 20.302(a) (2015). The decision's award of an effective date of June 28, 2006, is final. 38 C.F.R. § 3.104 (2015).

In September 2009 the RO issued a decision awarding the Veteran a 70 percent evaluation for his psychiatric condition, effective May 20, 2008, and awarded a TDIU effective May 20, 2008.  That same month, the Veteran was informed in writing of the rating decision's findings and his appellate rights.  In May 2010, the Veteran submitted a statement in support of claim in which he stated, "I have filed a claim in Rochester, NY for an earlier effective date. I am drawing 100% disability." See May 2010 VA Form 21-4138.  In June 2010, the RO sent the Veteran a notice letter seeking clarification as to what rating decision and what effective date he was challenging. See June 1, 2010, RO letter to Veteran. On June 14, 2010, the Veteran responded only with a statement that he would be submitting additional evidence in 30 days, but with no clarification as to what rating decision or effective date he was challenging. See June 14, 2010, VCAA Notice Acknowledgement. No evidence was submitted within 30 days. 

In a July 2010 rating decision, the RO denied the Veteran an effective date prior to May 20, 2008, for his award of TDIU. Notice of this denial was provided to the Veteran on August 2, 2010, along with his appellate rights. No appeal was taken from this decision. 38 C.F.R. § 20.302(a) (2015). The decision's denial of an earlier effective date for the award of TDIU is final. 38 C.F.R. § 3.104 (2015).

With regard to the award of service connection for anxiety, the Board finds that the October 2006 decision is final as to the assigned effective date, and the Veteran did not submit a direct appeal challenging the effective date assigned in this decision. 

With regard to the May 20, 2008, effective date assigned to the award of a 70 percent rating for the Veteran's service-connected anxiety disorder, the Board finds that the Veteran did not submit a valid notice of disagreement to the September 2009 rating decision and notice. To determine if a statement is a valid notice of disagreement, the Court has stated that adjudicators should look at the wording and the context in which it was written. See Jarvis v. West, 12 Vet.App. 559, 561 (1999).  With regard to wording, the Veteran's May 2010 statement merely states he filed a claim for an earlier effective date in New York, it does not state a disagreement with any particular effective date or rating decision. Moreover, as to context, the statement was filed within one year of a decision that assigned effective dates for his increased rating for anxiety and the award of TDIU, but identifies no issue or rating decision. Like the RO, the Board finds that it fails in wording or context to meet the criteria for a valid notice of disagreement.  His May 2010 statement failed to identify a rating decision that was being challenged or what specific effective date was being challenged as required for a valid notice of disagreement; and, significantly, the Veteran failed to respond to the RO's June 2010 request for clarification as to what rating decision or effective date he sought to challenge. See 38 C.F.R. § 20.201 (2015) ("if the [AOJ] gave notice that adjudicative determinations were made on several issues at the same time, the specific determinations with which the claimant disagrees must be identified.")  See also Jarvis v. West, 12 Vet.App. at 561 (1999) (A notice of disagreement must be expressed in terms that can be reasonably construed as disagreement with a decision and a desire for appellate review and the specific decision with which the claimant disagrees must be identified."); Hamilton v. Brown, 4 Vet.App. 528, 531 (1993) (An NOD is defined by VA regulations as "[a] written communication from a claimant or his or her representative expressing dissatisfaction of disagreement with an adjudicative determination by the [AOJ] and a desire to contest the results."). Thus, the Board finds that no valid notice of disagreement was filed, and thus, no direct appeal, was taken from the September 2009 rating decision assigning an effective date of May 20, 2008, for the award of a 70 percent disability rating. 

In July 2010, the RO adjudicated a claim of entitlement to an earlier effective date for the award of TDIU, apparently construing the May 2010 statement as a challenge to the assignment of the May 20, 2008 effective date for this award. Notice of this decision was provided in August 2010, and no notice of disagreement was filed within one year of this decision. 38 C.F.R. § 20.302(a) (2015).

In January 2012, more than a year after the 2006 decision, the 2009 decision, and the 2010 decision, the Veteran filed a challenge to the effective dates assigned for his anxiety disorder and TDIU award. Given that no direct appeal was made from either the assignment of an effective date for the award of service connection for a psychiatric condition, the assignment of an effective date for the award of a 70 percent rating for anxiety, or the award of TDIU, the Veteran's January 2012 claim must be dismissed as it constitutes an invalid freestanding claim for an earlier effective date.  Rudd v. Nicholson, 20 Vet. App. 296 (2006) (there can be no valid freestanding claim for an earlier effective date). Accordingly, the Veteran's claims must be dismissed.  38 U.S.C.A. § 7105 (d)(5).





	(CONTINUED ON NEXT PAGE)




ORDER

The issue of entitlement to an effective date for the award of a 70 percent rating for an acquired psychiatric disability is dismissed.

The issue of entitlement to an effective date for the award of a TDIU is dismissed.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


